Citation Nr: 0809823	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-06 893	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back 
disability.  

2. Whether new and material evidence has been presented to 
reopen a claim of service connection for muscle spasms of the 
chest and shoulder.  

3. Whether new and material evidence has been presented to 
reopen a claim of service connection for a rash of the legs, 
neck, and chest.  

4. Whether new and material evidence has been presented to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  

5. Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.  

6. Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.  

7. Entitlement to service connection for a urinary disorder.  

8. Entitlement to service connection for a speech disorder.  

9. Entitlement to a compensable rating for fracture of the 
inferior and superior rami of the left pelvis.  

REPRESENTATION

Veteran represented by:  Texas Veterans Commission

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1968 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The applications to reopen claims of service connection for 
muscle spasm of the chest and shoulder, for a rash of the 
legs, neck, and chest, and for PTSD; the claim of service 
connection for a urinary disorder; and the claim of service 
connection for a low back disability reopened herein below, 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  




FINDINGS OF FACT

1. In a rating decision in October 1999, the RO denied the 
claim of service connection for a low back disability, 
specifically herniated nucleus pulposus of the lumbar spine; 
after the veteran was notified of the adverse determination 
and of his procedural and appellate rights in October 1999, 
he did not appeal the rating decision within the allotted 
time and the rating decision became final by operation of law 
based on the evidence of record at the time.  

2. The additional evidence presented since the rating 
decision in October 1999 by the RO includes evidence that is 
not cumulative or redundant of evidence previously considered 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for a low back disability.

3. Peripheral neuropathy of the right upper extremity has not 
been diagnosed.  

4. Peripheral neuropathy of the right lower extremity has not 
been diagnosed.  

5. There is competent medical evidence showing that the 
veteran currently has a speech disorder that has been 
medically related, in part, to his service-connected stroke 
residuals.  

6. The fracture of the inferior and superior rami of the left 
pelvis is manifested by chronic pain and limited range of 
motion due to pain and weakness. 


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen the 
claim of service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 
(2001).  

2. Peripheral neuropathy of the right upper extremity is not 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2007).

3. Peripheral neuropathy of the right lower extremity is not 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2007).

4. A speech disorder is proximately due to service-connected 
stroke residuals.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.310 (2007).  

5. The criteria for a 10 percent rating for fracture of the 
inferior and superior rami of the left pelvis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.20, 4.71a, Diagnostic Codes 5003, 5010, 5253 
(2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  As the 
application to reopen the claim of service connection for a 
low back disability is favorable to the veteran, no further 
action is required to comply with the VCAA.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In regard to the higher rating claim on appeal, the VCAA 
notice requirements include notice of the type of evidence 
needed to substantiate a claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2004 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the symptoms had increased and the effect of that worsening 
has on the claimant's employment and daily life.  



The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit any evidence in his possession that pertained to the 
claims.  The notice also included the provisions for the 
degree of disability assignable and for the effective date of 
the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim); and of Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008) 
(evidence demonstrating an increase in severity, except for 
the general notice of the criteria of the Diagnostic Code 
under which the claimant is rated).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in November 2007.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

To the extent that the VCAA notice did not include the 
criteria of the Diagnostic Codes under which the claimant is 
rated, when the veteran already has notice of the pertinent 
Diagnostic Code and rating criteria as provided in the 
statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim.  

As the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at personal hearing, but he declined a 
hearing.  The RO has obtained the veteran's service medical 
records, VA treatment records, and private medical records 
identified by the veteran to include reports from Scott and 
White Hospital, Brackenridge Hospital, and Seton Hospital.  
The veteran has not identified any other pertinent evidence 
for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  The veteran was afforded 
VA examinations in August 2004, January 2006, and July 2006, 
specifically to evaluate the etiology, nature and severity of 
the claimed conditions.  There is no evidence in the record 
dated subsequent to the VA examinations to show a material 
change in the left pelvic disability to warrant another 
examination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence
Low Back Disability 

Procedural History and Evidence Previously Considered

In a rating decision in October 1999, the RO denied service 
connection for a lumbar spine disability, specifically 
herniated nucleus pulposus of the lumbar spine, on the basis 
that the veteran's currently diagnosed low back disability is 
not shown by the medical evidence to be related to his period 
of service to include injury from a motor vehicle accident.  
The RO stated that there was no basis upon which to change 
the previous decision.  The RO previously denied the 
veteran's claim for service connection for a low back 
disability in rating decisions in February 1971, October 
1992, and May 1996.  

In a letter, dated in October 1999, the RO notified the 
veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  
As the veteran did not indicate his disagreement within the 
time allotted, the rating decision by the RO in October 1999 
became final by operation of law, except the claim may be 
reopened if new and material evidence is presented.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
October 1999 includes service medical records, VA records, 
and private reports.  Service medical records show that the 
veteran was seen on several occasions complaining of low back 
pain in 1968 and 1969, sometimes after heavy lifting.  In 
September 1968 (or possibly 1969), the veteran was seen for 
injuries (thigh, knees) sustained in a motor vehicle 
accident.  A July 1969 record indicates that he had back 
pains for five years, related to playing football when he was 
hit in the mid-back. 

A radiographic report of the lumbosacral spine in August 1969 
noted the pre-service football injury and a second injury in 
June 1968, and the findings were that of no residuals of 
previous trauma evident and a transition body at the 
lumbosacral junction. 

The veteran was hospitalized from September 1969 to October 
1969 with a fracture of the left pelvic ramus.  Enlistment 
and separation physical examinations do not show any 
complaints, findings, or diagnosis of a low back disability.  

Private and VA medical records do not show complaints or 
treatment of a low back condition for many years.  VA 
outpatient records dated beginning in 1992 indicate that the 
veteran had chronic low back pain (the veteran complained 
that he had had pain since 1972).  A private physician in a 
May 1995 statement indicated that the veteran had reported 
chronic low back pain since an accident in 1969.  A VA 
examination report of September 1995 related that the veteran 
fractured his left ramus pubis in a 1969 motor vehicle 
accident; the diagnosis included lumbosacral strain.  VA 
hospital records dated in June 1995 and June 1996 indicate 
diagnoses of a low back syndrome secondary to a motor vehicle 
accident in 1969.  In June 1998, a VA physician indicated 
that he reviewed old records and that he believed it was 
likely that the veteran's lower back pathology manifested 
during active duty and continued to the present time.  

Current Claim to Reopen

As the unappealed rating decision in October 1999 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In December 2000, the veteran submitted a statement 
indicating his disagreement with the October 1999 rating 
decision, and as it was not received within the allotted time 
frame to initiate an appeal, it is deemed an application to 
reopen his claim of service connection for a low back 
disability.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The definition of new and material evidence has since been 
amended, but the amended version does not apply to the 
veteran's claim because the claim was received prior to the 
change in the regulation. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in October 1999 includes VA records and statements 
of the veteran.  

Analysis

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, that there was not 
medical evidence relating the veteran's diagnosed low back 
disability to his period of service.

In regard to the additional evidence, of particular note is 
the statement of a VA physician in March 2000 in which he 
clarified his earlier statement in June 1998, relating the 
etiology of the veteran's herniated nucleus pulposus of the 
lumbar spine to service, he reiterated his previous 
statements, adding specifically that he had reviewed the 
veteran's service medical records, and he expressed the 
opinion that it was at least as likely as not the veteran's 
lumbar spine disability manifested while on active military 
duty.  He ended by stating that the veteran continued to be 
followed for his condition at the VA clinic.  

This medical opinion, relating the veteran's low back 
disability to his period of service based on a review of the 
service medical records, is new and material because it is 
probative of the issue of whether the veteran has a current 
diagnosis of a low back disability that may be related to 
service, the absence of which was the basis for the prior 
denial of the claim.  

For this reason, the additionally evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  As the Board finds 
that new and material evidence has been presented since the 
rating decision by the RO of October 1999, denying the claim 
of service connection for a low back disability, specifically 
herniated nucleus pulposus of the lumbar spine, the claim is 
reopened. 

II. Service Connection

Principles of Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  



In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Peripheral Neuropathy

The veteran claims that he has a neuropathy in both arms and 
feet that was due to his service-connected diabetes mellitus.  

In a statement of an attending physician, dated in November 
2002, the veteran's VA physician indicated that in regard to 
the veteran's history of illness, he had diabetes mellitus 
with probably neuropathy, among other ailments.  However, in 
the diagnosis section of the statement, the physician 
indicated diabetes mellitus, without any mention of 
neuropathy.  An August 2004 VA diabetes mellitus examination 
notes that the veteran had left-sided hemiparesis with no 
sensation to pinprick in the left upper and lower 
extremities, but normal sensation in the right upper and 
lower extremities.  The examiner expressed the opinion that 
it was "as likely as not that the diabetes might have 
contributed to the peripheral neuropathy in the left upper 
and lower extremities."  

There was no reference to a neuropathy affecting the right 
upper and lower extremities.  VA outpatient records, such as 
in May 2005, reflect in the assessment that the veteran had a 
spinal cord injury with left hemiparesis.  VA outpatient 
records also note a previous medical history of spinal injury 
with left hemiparalysis and a report of a cerebrovascular 
accident in 2003.  There was no reference to a neuropathy 
affecting the right upper and lower extremities.  At the time 
of a January 2006 VA examination, the diagnoses included 
diabetes mellitus, left hemiparesis, and peripheral 
neuropathy of the left lower extremity.  

In July 2006, the veteran underwent a VA examination 
specifically to evaluate right upper and lower extremity 
peripheral neuropathy due to diabetes.  He denied any 
hemiparesis, numbness, or weakness in regard to his right 
leg.  He stated that the only impairment regarding the right 
side was a tremor.  It was noted that an April 2006 neurology 
consult felt that the tremor was either an essential tremor 
or induced by sertraline (a medication prescribed for a mood 
disorder).  The diagnosis was peripheral neuropathy of the 
right upper and lower extremity was not found.  

As the record now stands, there is no satisfactory proof, on 
any clinical record, that the veteran has a current diagnosis 
of peripheral neuropathy of the right upper extremity or of 
the right lower extremity.  In the absence of medical 
evidence of a current diagnosis of peripheral neuropathy in 
these extremities, service connection cannot be granted.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran's statements to the effect that he has peripheral 
neuropathy affecting the right upper and lower extremities 
that is attributable to his service-connected diabetes 
mellitus lack probative value, particularly in light of the 
absence of a current diagnosis of peripheral neuropathy of 
the right upper and lower extremities.  Where, as here, the 
determinative issue involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  

The veteran as a lay person is not competent to offer an 
opinion on a medical diagnosis or on medical causation, and 
consequently his statements relating a current peripheral 
neuropathy to a service-connected disability do not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Also, although the veteran is competent to describe symptoms 
of a neurological problem affecting his right upper and lower 
extremities, that is, symptoms capable of lay observation, 
the veteran is not competent to make a medical diagnosis of a 
condition that is medical in nature, that is, not capable of 
lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence of a current peripheral neuropathy of the right 
upper extremity and of a current peripheral neuropathy of the 
right lower extremity, the preponderance of the evidence is 
against the claims, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Speech Disorder

The veteran claims that his speech difficulties are due to a 
stroke.  In a December 2006 rating decision, the RO granted 
service connection for residuals of stroke, specifically loss 
of use of the left leg and left arm and dementia, as due to 
service-connected diabetes mellitus.  Interestingly, the RO 
indicated in a November 2007 rating decision that the issue 
of service connection for speech difficulties had been 
resolved by a prior rating decision; however, neither the 
rating decision of December 2006 nor the rating codesheet 
from that time reflects that service connection was 
established for a speech disorder.  Therefore, the issue is 
still in appellate status. 
 


A review of the pertinent medical evidence shows that at the 
time of a July 2006 VA examination, the veteran was confused, 
had slow speech, and had trouble finding words.  He was 
diagnosed with speech impairment, along with cognitive 
impairment and left-sided hemiparesis.  The previous month, 
on a VA psychiatric examination, the diagnosis was dementia 
secondary to cerebrovascular accident.  In a longitudinal 
review of the evidence and after construing the evidence in a 
light most favorable to the veteran, in the Board's opinion 
there is competent evidence to support the claim that the 
veteran's speech disorder is related, at least in part, to 
service-connected disability.  There is no medical opinion to 
the contrary.  Thus, the Board concludes that there is a 
basis of entitlement to secondary service connection under 
38 C.F.R. § 3.310.

III.  Higher Rating

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

Furthermore, the Board will consider whether separate ratings 
may be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings," whether it is 
an initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

In this case, the veteran maintains that his service-
connected fracture of the inferior and superior rami of the 
left pelvis is more severe than is reflected in the currently 
assigned rating.  His disability has been evaluated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Under Diagnostic Code 5253, for impairment of the thigh, a 10 
percent rating is warranted for limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees, affected leg; and 
for limitation of adduction of the thigh, cannot cross legs.  
A maximum rating of 20 percent is warranted for limitation of 
abduction of the thigh, with motion lost beyond 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2007).  

Under Diagnostic Code 5251, for limitation of extension of 
the thigh, extension limited to 5 degrees warrants a maximum 
rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5251 (2007).  

Under Diagnostic Code 5252, for limitation of flexion of the 
thigh, flexion limited to 45 degrees warrants a 10 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating; flexion limited to 20 degrees warrants a 30 percent 
rating; and flexion limited to 10 degrees warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252 
(2007).  

Under Diagnostic Code 5250, for ankylosis of the hip, a 
minimum rating of 60 percent is warranted for favorable 
ankylosis, in flexion at an angle between 20 degrees and 40 
degrees, and slight adduction or abduction.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5250 (2007).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  

When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The pertinent medical evidence in the file is derived from VA 
examinations in August 2004, January 2006, July 2006, as well 
as VA outpatient records.  The difficulty in this case in 
applying evaluation criteria to the clinical findings is that 
on each of the VA examinations, the examiners have commented 
that the veteran was wheelchair bound and that a detailed 
assessment of his joint disability could not be completed due 
to left hip pain (in fact in July 2006, the veteran asked to 
leave due in part to pain and fatigue).  Further, the veteran 
himself was observed to be drowsy and attempts to move him 
out of his wheelchair or to measure range of motion were to 
no avail.  At the time of the July 2006 VA examination, for 
example, the examiner stated that the physical examination 
was not completed and that upon palpation of the affected 
joint there was severe pain with grimacing and guarding 
whenever the veteran was touched on the left hip/groin area 
and upper leg.  The examiner stated that the veteran had no 
active range of motion of the left hip, and that even trying 
to measure passive range of motion was not possible due to 
pain.  The diagnosis was that of left pelvic fracture with 
chronic pain and limited range of motion due to pain and 
weakness.  

A complicating factor also noted on VA reports was the fact 
that the veteran had left-sided hemiparesis and was unable to 
move his left side, unable to stand, and basically had no 
functional use of the left side.  Additionally, it is noted 
that there is no current radiographic evidence of arthritis 
of the left pelvis, presumably because the veteran was not 
able to be moved from his wheelchair for examination.  

In short, the record does not disclose the necessary clinical 
findings of range of motion with which to evaluate his left 
pelvis disability.  Attempts to obtain such were fruitless, 
due to the veteran being wheelchair bound, and due to his 
left-sided hemiparesis, drowsy state, pain, and hunger.  
Without objective findings to which to apply the relevant 
criteria under Codes 5250, 5251, 5252, and 5253, the 
veteran's left pelvic fracture residuals do not warrant a 
compensable evaluation.  Nevertheless, it is clear that the 
veteran experiences chronic pain on motion.  This is evident 
based on the notations and complaints of chronic left hip 
pain in various evaluation reports, particularly in July 2006 
when the veteran evidenced severe pain with grimacing and 
guarding wherever the examiner touched him on the left 
hip/groin area and upper leg.  The diagnosis was left pelvic 
fracture with chronic pain and limited range of motion due to 
pain and weakness.  

It is in view of this pain and the functional loss associated 
with it, and despite the lack of current radiographic 
evidence of arthritis in the pelvis, that the Board concludes 
that a 10 percent evaluation for the disability is warranted, 
rated by analogy (38 C.F.R. § 4.20) under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

ORDER

As new and material evidence has been presented, the claim of 
service connection for a low back disability is reopened, and 
to this extent only the appeal is granted.   Service 
connection for peripheral neuropathy of the right upper 
extremity is denied.  Service connection for peripheral 
neuropathy of the right lower extremity is denied.  
Service connection for a speech disorder is granted.  
A 10 percent rating for fracture of the inferior and superior 
rami of the left pelvis is granted, subject to the law and 
regulations, governing the award of monetary benefits. 

REMAND

Prior to considering the claim of service connection for a 
low back disability on the merits, under the duty to assist 
additional evidentiary development is needed.  

As for the claims of whether new and material evidence has 
been presented to reopen claims of service connection for 
muscle spasms of the chest and shoulder and of service 
connection for a rash of the legs, neck, and chest, proper 
VCAA notice has not been furnished to the veteran.  

As for the claim of whether new and material evidence has 
been presented to reopen a claim of service connection for 
PTSD, in a statement dated in September 2005, the veteran's 
representative claimed that there was clear and unmistakable 
error in a May 1996 rating decision of the RO, which 
initially denied the claim of service connection for PTSD.  
The representative enumerated specific reasons for the claim 
of clear and unmistakable error.  Prior to the Board 
promulgating a decision on whether to reopen the claim of 
service connection for PTSD, the RO must initially adjudicate 
the inextricably intertwined claim of clear and unmistakable 
error.  

As to the claim of service connection for a urinary disorder, 
the veteran claims that he has a urinary condition that is 
related to his service-connected diabetes mellitus.  Under 
the duty to assist, further evidentiary development in the 
form of a VA examination is required to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1. Ensure content-complying VCAA notice 
with Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (identifying evidence to 
substantiate a claim and the relative 
duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) 


(identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 
notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of status as a veteran); 
and of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (the elements of a new and material 
evidence claim), with regard to the 
applications to reopen the claims of 
service connection for muscle spasms of 
the chest and shoulder and service 
connection for a rash of the legs, neck, 
and chest.  

2. Adjudicate the claim of whether clear 
and unmistakable error exists in a May 
1996 rating decision by the RO, denying 
service connection for PTSD.  If the 
decision is adverse to the veteran, he 
should be advised as to how he can 
initiate an appeal to the Board. 

3. Schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not that his current 
low back disability is related to his 
period of service.  The claims file must 
be made available for review by the 
examiner.  The examiner is asked to 
consider the following facts from the 
record.  

There is no contemporary entry in the 
service medical records that the veteran 
suffered a low back injury per se in 
relation to a motor vehicle accident in 
September 1968 or 1969, but the veteran is 
competent to describe the injury, namely, 
that he complained of low back pain during 
treatment for a fracture of the left 
pelvis that was sustained during the 
accident; the service medical records do 
show several complaints of low back pain 
in relation to heavy lifting in 1968 and 
1969; 

the veteran's enlistment and separation 
physical examinations do not reference low 
back complaints or abnormal findings; and 
that in July 1969 the veteran reported 
having injured his back while playing 
football prior to service, and a 
subsequent lumbosacral X-ray did not show 
residuals of a previous trauma.  

After service, VA records first document a 
low back disability in the early 1990s and 
VA hospital records in 1995 and 1996 show 
diagnoses of a low back condition 
secondary to a motor vehicle accident in 
1969; and at least one VA physician (as 
shown in statements dated in June 1998 and 
March 2000) has reportedly reviewed 
service medical records and opined on a 
relationship between the veteran's 
herniated nucleus pulposus of the lumbar 
spine and his period of service.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

4. Schedule the veteran for an appropriate 
VA examination to determine whether the 
veteran's current urinary problems are 
related to the veteran's service-connected 
diabetes mellitus.  The claims folder 
should be made available to the examiner 
for review.

5. After completing the above development, 
adjudicate the claims.  If any benefit 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


